Citation Nr: 1547043	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  11-10 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to May 1986.  He died in February 2009.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  

In her February 2011 VA Form 9, the appellant indicated that she wished to have a Central Office (Washington DC) Board hearing.  Subsequently, the appellant indicated that she did not wish to have a Board hearing (See June 2011 Board correspondence which notes that if an appeal hearing option form was not returned to VA within 30 days, it would be assumed that she no longer wished for a hearing.)  Accordingly, the Board considers the appellant's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  


FINDINGS OF FACT

1.  The Veteran died in February 2009; the death certificate lists the immediate cause of death as acute anteroapical myocardial infarction due to or as a consequence of arteriosclerotic heart disease.   

2.  At the time of the Veteran's death, he was not service connected for a heart disability or diabetes mellitus.

3.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran's heart disabilities and/or diabetes, which were initially demonstrated years after service, were causally related to, or aggravated by, active service.

4.  The clinical evidence of record is against a finding that a service-connected disability was either the principal or a contributory cause of the Veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Notice was provided in April 2009, prior to adjudication of the claim.  The appellant has not contended that she has been prejudiced by a defect in notice, if any. 

VA has a duty to assist the appellant in the development of the claim.  The claims file includes service treatment records (STRs), post service clinical records, lay statements, and the statements of the appellant in support of the claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim for which VA has a duty to obtain.  

The Veteran has alleged exposure to herbicides in service.  The claims file includes lay statements indicating that that the Veteran had service in Vietnam; however, it also contains a VA electronic mail response to a VA request for herbicide exposure information which reflects that there is no conclusive evidence that the Veteran was exposed to herbicides in service.  In addition, the Veteran's service personnel records and STRs do not reflect service in Vietnam.    

The Board finds that a VA clinical opinion with regard to the issue is not warranted because the most probative evidence of record, as discussed in further detail below, does not indicate that the Veteran was exposed to herbicides, or that a service-connected disability caused or contributed to his death.  

The claims file includes service treatment records (STRs) and service personnel records.  Also associated with the claims file are three sheets of microfiche, apparently containing copies of additional service personnel records.  The Board has reviewed the microfiche using a microfiche reader but finds that the documents contained on it are not legible.  In addition, paper copies of the documents which are associated with the claims file are also not legible.  A VA Form 3011 (reproduction request) associated with the claims file reflects that that copies associated with the claims file are the best copies available.  When, as here, at least a portion of the service records cannot be located, through no fault of the veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit- of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  As is discussed in further detail below, the Board has reconstructed the Veteran's service during the Vietnam War using his available service personnel records and STRs, and has also considered the lay statements of record.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to the claim.  

Legal Criteria

Cause of Death 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).   

Service Connection in general

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2014). 

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e).  

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  

A Veteran who, during active service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

The Board has reviewed all of the evidence in the appellant's claims file, with an emphasis on the evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran died in February 2009.  His death certificate lists the cause of his death as acute anteroapical myocardial infarction due to or as a consequence of arteriosclerotic heart disease.  A significant condition contributing to his death but not resulting in the underlying cause was postoperative emergency coronary stent, post-operative salvage coronary artery bypass operation with cardiogenic shock and multi-organ failure.

Initially, the Board notes that ischemic heart disease is considered a disability for which service-connection is presumed under 38 C.F.R. § 3.309 based on a presumption of exposure to herbicides in Vietnam.  Thus, a central consideration is whether the Veteran had herbicide exposure in service.  The Board finds, for the reasons noted below, that the evidence does not support such a finding. 

VA limits the presumption of exposure to Veterans who served on the ground or on the inland waterways of Vietnam and excludes Veterans who served aboard ships operating on Vietnam's offshore waters.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975; and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).  Since issuance of VAOPGCPREC 27-97, VA has reiterated its position that service in deep-water naval vessels (i.e. "Blue Water" service) offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam (i.e. "Brown Water service") is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).  Further, the VA Adjudication Procedure Manual, M21-1MR, contains a note that "[s]ervice aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Rahn Bay, along the RVN coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides."  M21-MR, IV.ii.1.H.28.h.  The note goes on to state that "[e]vidence of shore docking is required in order to concede the possibility that the Veteran's service involved duty or visitation in the RVN."  Id.

The Board has considered the Court's decision in Gray v. McDonald, 27 Vet. App. 313 (2015), but finds it inapplicable because the evidence does not reflect that the Veteran's ship, the USS Oriskany, docked or anchored in Da Nang Harbor or another Vietnam harbor during the presumptive time period. 

The Veteran's military service personnel records reflect that he served in Texas from February 1966 through at least July 31, 1968.  He served with "FITRON 191" from September 1968 through the middle of 1974, and was then transferred to FITRON 111 for the remainder of the Vietnam War.  ("FITRON" stands for Fighter Squadron.)  The Veteran's STRs reflect that he served aboard the USS Oriskany (CVA 34) during the Vietnam War. (See 1970 and 1971 STRs and immunization record).

The USS Oriskany is an aircraft carrier, as evidenced by the CVA in the hull number classification.  These ships are referred to as the "Blue Water" Navy because they operated on the blue-colored waters of the open ocean.  In order for the presumption exposure to be extended to a Blue Water Navy Veteran, there must be evidence that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier and the Veteran went ashore, or other competent credible evidence that the Veteran went ashore.  There is no such competent and credible evidence of record.  

There is no competent credible evidence of a record that the USS Oriskany, with its size and purpose as an aircraft carrier, would have docked, or even anchored, at a harbor in Vietnam.  

A March 2009 National Personnel Records Center (NPRC) electronic response to VA request for information as to the dates of any service in Vietnam reflects that the Veteran's service records provide no conclusive proof of in-country (Vietnam) service. It further reflects that the Veteran's unit (fighter squadron 191) was credited with Vietnam service, which is not synonymous with service on the landmass or inland waterways, on various dates between May 1969 and November 1971, but that the service records reflect no conclusive proof of in-country service.  The Board acknowledges that the response does not discuss the Veteran's service with "111;" however, the Board finds that this is immaterial as the records noted above, with consideration of the Veteran's assigned ship, VA's list of brown water ships, and the Veteran's MOS, do not support a finding that he would have gone ashore.  

The appellant has not averred that the USS Oriskany docked on shore.  Moreover, there is no evidence of record of such service.  The USS Oriskany is not listed by VA as a ship which operated primarily or exclusively on Vietnam's inland waterways.  It is not listed by VA as a ship which operated temporarily on Vietnam's inland waterways or docking to shore.  It is not listed by VA as a ship which operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels went ashore regularly with supplies or personnel.  It is not listed as a ship which docked or anchored in Da Nang Harbor, or any other harbor. (See VA Compensation & Pension Service Bulletins and VA Public Health website, which list ships and exposure locations.) 

The evidence of record is negative for any service records which establish that the Veteran served on land within the Republic of Vietnam or on the inland waterways of Vietnam. See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.)

There is no statement from the Veteran himself associated with the claims file that he was on the landmass or inland waterways of Vietnam.  Merely because a Veteran has been awarded the Vietnam Service Medal or the Vietnam Campaign Medal is insufficient to conclude that the service member had such service on land or an inland waterway, as those medals were awarded for service in areas other than Vietnam (e.g. for service supporting operations in Vietnam, Thailand, Cambodia, Laos, supporting Vietnam combat operations.)

The Board acknowledges that an Administrative Remarks (NAVPERS 6-1-13) for the Veteran reflects that on January 18, 1968, he volunteered for duty in Vietnam in accordance with BUPERS Note 1306 of July 18, 1967.  That BUPERS Note 1306 solicited enlisted volunteers for general duty in Vietnam or on non-rotated ships in the vicinity of Vietnam.  (See November 1967 "All Hands" the Bureau of Naval Personnel Career Publication.)  However, despite that the Veteran volunteered for such service, the military records do not show that his request was granted, or that he served on land rather than a ship, or that he ever stepped foot in Vietnam.  

The administrative remark directly after the January 1968 remark noted above reflects that the Veteran commenced his tour of sea duty on August 30, 1968.  STRs between January 18 1968 and August 30, 1968, reflect that the Veteran was in Corpus Christi, Texas (See January 1968 STR which notes he was in Corpus Christi, Texas and was qualified a s food handler and June and July 1968 STRs which note Corpus Christi)  In addition, his enlisted personnel record (NAVPERs 601-9) reflects that he was in Corpus Christi, Texas from September 1966 through July 31, 1968.  In sum, the competent credible evidence of record contemporaneous to service does not support a finding that the Veteran served in Vietnam or its waterways pursuant to his January 1968 request. 

The Board has also considered the lay statements of record, but finds that they are not sufficient to warrant a finding that the Veteran served in Vietnam.   

An August 2011 statement from A. P. reflects that the Veteran served in the "Vietnam War" and that he showed old pictures [to her students] and talked about "lost friends."  She stated that the three pictures at her school were damaged during a typhoon.

A July 2011 statement from M. R. reflects that the Veteran was in the "Vietnam War" and met M.R.'s father there.  M.R. reported that the Veteran shared drinks with his father [sometime after 1991 when U.S. Bases were closed after a volcano eruption and before his father's death in August 2000] and that they talked about "their meeting in Vietnam."  He noted that letters and pictures were buried with his father. 

An October 2011 statement from B.G., sister of the Veteran, reflects that the Veteran was in Vietnam and wrote letters to his family about his experiences and the Vietnamese people.  She noted that no letters were saved due to floods and moves. 

In her 2009 claims form, the appellant stated that the Veteran was an aircraft mechanic and made flights into Vietnam to pick up service-members and fatalities and return them to the U.S.  

In an April 2009 VA Form 21-4138, the appellant stated that while the Veteran was assigned to VF-111, the Veteran "received verbal orders for aviation support and to go in country Vietnam, disembarking from planes, for the express purposes of transporting servicemen and fatalities."

Associated with the claims is the document referenced by the appellant.   The "Transfers and Receipts" document reflects that the Veteran was transferred to 191 Cubi Point, Philippines on May 17, 1974 for temporary duty (TAD) in conjunction with aviation support from May 17, 1974 to August 1, 1974.  He subsequently reported for duty at 191 on August 11, 1974.  He transferred to VF-111, Navy Air Station, Miramar, San Diego, California on November 25, 1974.  The record is devoid of any service in Vietnam.  To the contrary, the record reflects that his temporary duty was to Cubi Point, Philippines.

From 1972 to 1979, the Veteran's enlisted classification code was "8344," which is the numerical designation for "system organization maintenance technician."  His enlisted performance record reflects that in 1974, he was a petty officer second and/or third class at this time.  Thus, the Board finds that it is less likely as not that a service member of his skills and training would have been sent to Vietnam to transport service members and fatalities.  His enlisted classification code is consistent with his temporary duty in aviation support at Cubi Point (a maintenance, repair, and supply center for aircraft during the Vietnam War), and is not consistent with duty in Vietnam transporting service members and/or fatalities

The above noted lay individuals are competent to state what they have been told or what they have read; however, they have not alleged that they have first-hand knowledge that the Veteran was in Vietnam.  The Board does not dispute that the Veteran served during the Vietnam War and that he served in Texas, aboard the USS Oriskany, and in the Philippines; however, the most competent evidence of record is the service personnel file, which was contemporaneous to service and made for official purposes; it is against a finding that he served in Vietnam.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).

The lay statements have been made after the death of the Veteran, more than 35 years after the Veteran's service, for compensation purposes, and without direct knowledge of the Veteran's service assignments.  The Board finds that they are not as probative as the records contemporaneous to service.  

As the competent credible evidence does not reflect that the Veteran served on the ground or in the inland waterways, it is not presumed that he had exposure to herbicides (e.g. Agent Orange).  Moreover, there is no competent credible evidence of record that the Veteran was so exposed.  In addition, the STRs are negative for any such exposure.  Considering the Veteran's STRs, service personnel records, his MOS, and the type of ship to which he was assigned, the Board finds that the evidence is against a finding that the Veteran was exposed to herbicides in service. 

In sum, the Board finds that the presumption of herbicide exposure does not apply to the Veteran, and there is no competent credible evidence of record that he was so exposed.  

The Board will next consider whether the Veteran is entitled to service connection on a direct basis or on a presumptive basis under 38 C.F.R. § 3.309(a).  As noted above, at the time of the Veteran's death, he suffered from heart disabilities, a past history of strokes, diabetes, and hypertension.  It was noted that he had a family history positive for cardiac disease.  

A review of the Veteran's STRs is negative for any complaints of, or treatment for diabetes mellitus or a heart disability.  The Veteran's numerous reports of medical examination reflect that, upon clinical evaluation, his pertinent systems were normal.  His March 1986 report of medical examination for retirement purposes reflects that his urinalysis results were negative for sugar and albumin.  His March 1986 report of medical history for retirement purposes reflects that he denied 

The earliest clinical evidence of diabetes and/or a heart disability is more than a decade after separation from service.  (2006 record show a heart condition, 2008 records strokes in the past, CAD, diabetes, hypertension and a family history positive for cardiac disease.)  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

There is no competent medical evidence of record that the Veteran's disabilities were causally related to, or aggravated by, active service, or that they manifested to a compensable degree within one year of separation from service.  38 C.F.R. § 3.309(a).  The medical records of evidence do not indicate that the cause of the Veteran's death is related to service.

While the appellant may sincerely believe that the Veteran's death was causally related to military service, the Board notes that she has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Moreover, the Board finds that diabetes and heart disease are not the type of disabilities which a lay person is competent to provide an etiology.  As such, the lay opinions do not constitute competent medical evidence and lacks probative value.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


